EXHIBIT 10.12

PLEDGE AGREEMENT

PLEDGE AGREEMENT dated as of September 24, 2007 among First Data Corporation, a
Delaware corporation (the “Company”), each of the Subsidiaries of the Company
listed on the signature pages hereto or that becomes a party hereto pursuant to
Section 9 hereof (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors and the Company
are referred to collectively as the “Pledgors”) and Credit Suisse, Cayman
Islands Branch, as Collateral Agent (in such capacity, the “Collateral Agent”)
under the Credit Agreement (as defined below) for the benefit of the Secured
Parties (as defined below).

WITNESSETH:

WHEREAS, the Company is party to the Credit Agreement dated as of September 24,
2007 (as the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Company, the lenders or other financial institutions or entities from time to
time party thereto (the “Lenders”), and Credit Suisse, Cayman Islands Branch, as
Administrative Agent and as Collateral Agent;

WHEREAS, (a) pursuant to the Credit Agreement, among other things, the Lenders
have severally agreed to make Loans to the Company and the Letter of Credit
Issuer has agreed to issue Letters of Credit for the account of the Company and
its Restricted Subsidiaries (collectively, the “Extensions of Credit”) upon the
terms and subject to the conditions set forth therein, (b) one or more Cash
Management Banks or Hedge Banks may from time to time enter into Secured Cash
Management Agreements or Secured Hedge Agreements with the Company and/or its
Subsidiaries and (c) the Existing Secured Letter of Credit Issuers have issued
Existing Secured Letters of Credit;

WHEREAS, pursuant to the Guarantee, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), each Subsidiary Pledgor has agreed to unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, to the
Administrative Agent for the benefit of the Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations (as defined below);

WHEREAS, each Subsidiary Pledgor is a Subsidiary;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Company to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Company under the Credit Agreement that the Company and the Subsidiary Pledgors
shall have executed and delivered this Pledge Agreement to the Collateral Agent
for the benefit of the Secured Parties; and

WHEREAS, (a) the Pledgors are the legal and beneficial owners of the Equity
Interests, described in Schedule 1 hereto and issued by the entities named
therein (the pledged Equity Interests are, together with any Equity Interests of
the issuer of such Equity Interests or any other Subsidiary directly held by any
Pledgor in the future (the “After-acquired Shares”), in each case, except to the
extent excluded from the Collateral for the applicable Obligations pursuant to
the last paragraph of Section 2 below, referred to collectively herein as the
“Pledged Shares”) and (b) each of the Pledgors is the legal and beneficial owner
of the Indebtedness described in Schedule 1 hereto (together with any other
Indebtedness owed to any Pledgor hereafter and required to be pledged pursuant
to Section 9.12(a) of the Credit Agreement, the “Pledged Debt”);

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuer to make their respective Extensions of Credit
under the Credit Agreement, to induce one or more Cash Management Banks and
Hedge Banks to enter into Secured Cash Managements Agreements and Secured Hedge
Agreements with the Company and/or its Subsidiaries and to induce the Existing
Secured Letter of Credit Issuers to continue the Existing Secured Letters of
Credit, the Pledgors hereby agree with the Collateral Agent, for the benefit of
the Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) “Proceeds” and any other term used herein or in the Credit Agreement without
definition that is defined in the UCC has the meaning given to it in the UCC.

(c) “Collateral” shall have the meaning provided in Section 2.

(d) As used herein, the term “Equity Interests” shall mean, collectively, Stock
and Stock Equivalents.

(e) As used herein, the term “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York; provided, however, that,
in the event that, by reason of mandatory provisions of law, any of the
attachment, perfection or priority of the Collateral Agent’s and the Secured
Parties’ security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions

(f) References to “Lenders” in this Pledge Agreement shall be deemed to include
Cash Management Banks that may from time to time enter into Secured Cash
Management Agreements and Hedge Banks that may from time to time enter into
Secured Hedge Agreements with the Company and/or its Subsidiaries and each
Existing Secured Letter of Credit Issuer.



--------------------------------------------------------------------------------

(g) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and Section
references are to Sections of this Pledge Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

(h) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Grant of Security. Each Pledgor hereby transfers, assigns and pledges to the
Collateral Agent, for the benefit of the Secured Parties, and grants to the
Collateral Agent, for the benefit of the Secured Parties, a lien on and a
security interest in (the “Security Interest”) all of such Pledgor’s right,
title and interest in, to and under the following, whether now owned or existing
or at any time hereafter acquired or existing (collectively, the “Collateral”):

(a) the Pledged Shares held by such Pledgor and the certificates representing
such Pledged Shares and any interest of such Pledgor in the entries on the books
of the issuer of the Pledged Shares or any financial intermediary pertaining to
the Pledged Shares and all dividends, cash, warrants, rights, instruments and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Shares.

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral.

Notwithstanding the foregoing, the Collateral for the Obligations shall not
include any Excluded Stock and Stock Equivalents.

3. Security for Obligations. This Pledge Agreement secures the payment of all
the Obligations of each Credit Party. Without limiting the generality of the
foregoing, this Pledge Agreement secures the payment of all amounts that
constitute part of the Obligations and would be owed by any of the Credit
Parties to the Secured Parties under the Credit Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Credit Party.

4. Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Collateral Agent pursuant hereto to the extent
required by the Credit Agreement and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral



--------------------------------------------------------------------------------

Agent. The Collateral Agent shall have the right, at any time after the
occurrence and during the continuance of an Event of Default and with notice to
the relevant Pledgor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Pledged Shares. Each
delivery of Collateral (including any After-acquired Shares) shall be
accompanied by a notice to the Collateral Agent describing the securities
theretofore and then being pledged hereunder.

5. Representations and Warranties. Each Pledgor represents and warrants as
follows:

(a) Schedule 1 hereto (i) correctly represents as of the Closing Date (A) the
issuer, the certificate number, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged Shares and (B) the issuer, the initial
principal amount, the Pledgor and holder, date of issuance and maturity date of
all Pledged Debt and (ii) together with the comparable schedule to each
supplement hereto, includes all Equity Interests, debt securities and promissory
notes required to be pledged hereunder. Except as set forth on Schedule 1, and
except for Excluded Stock and Stock Equivalents, the Pledged Shares represent
all (or 65% in the case of pledges of the Voting Stock of Foreign Subsidiaries)
of the issued and outstanding Equity Interests of each class of Equity Interests
in the issuer on the Closing Date.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for
Permitted Liens and the Lien created by this Pledge Agreement.

(c) As of the Closing Date, the Pledged Shares pledged by such Pledgor hereunder
have been duly authorized and validly issued and, in the case of Pledged Shares
issued by a corporation, are fully paid and non-assessable.

(d) The execution and delivery by such Pledgor of this Pledge Agreement and the
pledge of the Collateral pledged by such Pledgor hereunder pursuant hereto
create a legal, valid and enforceable security interest in such Collateral to
the extent the creation of such security interest in the Stock of Foreign
Subsidiaries is governed by the UCC and, upon delivery of such Collateral to the
Collateral Agent in the State of New York, shall constitute a fully perfected
Lien on and security interest in the Collateral, securing the payment of the
Obligations, in favor of the Collateral Agent for the benefit of the Secured
Parties to the extent the creation and perfection of such security interest in
the stock of Foreign Subsidiaries is governed by the UCC, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.

(e) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Pledge Agreement and this
Pledge Agreement, constitutes a legal, valid and binding obligation of each
Pledgor to the extent the creation and perfection of such security interest in
the Stock of the Foreign Subsidiaries is governed by the UCC, enforceable in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and subject to general principles of equity.



--------------------------------------------------------------------------------

6. Certification of Limited Liability Company, Limited Partnership Interests,
Equity Interests in Foreign Subsidiaries and Pledged Debt.

(a) In the event that any Equity Interests in any Subsidiary that is organized
as a limited liability company or limited partnership and pledged hereunder
shall be represented by a certificate, the applicable Pledgor shall cause the
issuer of such interests to elect to treat such interests as a “security” within
the meaning of Article 8 of the Uniform Commercial Code of its jurisdiction of
organization or formation, as applicable, by including in its organizational
documents language substantially similar to the following and, accordingly, such
interests shall be governed by Article 8 of the Uniform Commercial Code:

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend: “This certificate evidences
an interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

(b) Each Pledgor will comply with Section 9.12(b) of the Credit Agreement.

(c) In the event that any Equity Interests in any Foreign Subsidiary pledged
hereunder are not represented by a certificate, the Pledgors agree not to permit
such Foreign Subsidiary to issue Equity Interests represented by a certificate
to any other Person.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Collateral Agent or the Administrative Agent may reasonably request, in
order (x) to perfect and protect any pledge, assignment or security interest
granted or purported to be granted hereby (including the priority thereof) or
(y) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.

8. Voting Rights; Dividends and Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement or the other Credit
Documents.



--------------------------------------------------------------------------------

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien created by this Pledge Agreement,
any and all dividends, distributions, principal and interest made or paid in
respect of the Collateral to the extent permitted by the Credit Agreement, as
applicable; provided, however, that any and all noncash dividends, interest,
principal or other distributions that would constitute Pledged Shares or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Shares or received
in exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Pledgor and be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).

(c) Upon written notice to a Pledgor by the Collateral Agent following the
occurrence and during the continuance of an Event of Default,

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
during the continuance of such Event of Default, provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following the occurrence and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After all Events of
Default have been cured or waived, each Pledgor will have the right to exercise
the voting and consensual rights that such Pledgor would otherwise be entitled
to exercise pursuant to the terms of Section 8(a)(i) (and the obligations of the
Collateral Agent under Section 8(a)(ii) shall be reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. After all Events of Default have been cured or waived, the
Collateral Agent shall repay to each Pledgor (without interest) all dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);



--------------------------------------------------------------------------------

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsements); and

(iv) in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such Pledgor
shall from time to time execute and deliver to the Collateral Agent, appropriate
proxies, dividend payment orders and other instruments as the Collateral Agent
may reasonably request in writing.

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a) not (i) except as permitted by the Credit Agreement, sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Lien created by this Pledge
Agreement provided that in the event such Pledgor sells or otherwise disposes of
assets as permitted by the Credit Agreement, and such assets are or include any
of the Collateral, upon the request of the applicable Pledgor the Collateral
Agent shall release such Collateral to such Pledgor free and clear of the Lien
created by this Agreement concurrently with the consummation of such sale;

(b) pledge and, if applicable, cause each Subsidiary to pledge, to the
Collateral Agent for the benefit of the Secured Parties, immediately upon
acquisition thereof, all the Equity Interests and all evidence of Indebtedness
held or received by such Pledgor or Subsidiary required to be pledged hereunder
pursuant to Section 9.12 of the Credit Agreement, in each case pursuant to a
supplement to this Pledge Agreement substantially in the form of Annex A hereto
(it being understood that the execution and delivery of such a supplement shall
not require the consent of any Pledgor hereunder and that the rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Pledgor as a party to this
Pledge Agreement); and

(c) defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
Permitted Liens and the Lien created by this Agreement), however arising, and
any and all Persons whomsoever.

10. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints,
which appointment is irrevocable and coupled with an interest, the Collateral
Agent as such Pledgor’s attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, to take any
action and to execute any instrument, in each case after the occurrence and
during the continuance of an Event of Default and with notice to



--------------------------------------------------------------------------------

such Pledgor, that the Collateral Agent may deem reasonably necessary or
advisable to accomplish the purposes of this Pledge Agreement, including to
receive, indorse and collect all instruments made payable to such Pledgor
representing any dividend, distribution or principal or interest payment in
respect of the Collateral or any part thereof and to give full discharge for the
same.

11. The Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.

12. Remedies. If any Event of Default shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may with
notice to the relevant Grantor, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange broker’s board or at
any of the Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent or any Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase all or any part of the
Collateral so sold, and the Collateral Agent or such Secured Party may pay the
purchase price by crediting the amount thereof against the Obligations. Each
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The



--------------------------------------------------------------------------------

Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Pledgor hereby waives any claim against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

(b) The Collateral Agent shall apply the Proceeds of any collection or sale of
the Collateral in the manner specified in Section 11.14 of the Credit Agreement.
Upon any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

(c) The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor in respect of the Collateral after the
occurrence and during the continuance of an Event of Default shall be received
in trust for the benefit of the Collateral Agent shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

13. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Pledgor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) any demand for payment of any of the Obligations made
by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents, the Letters of Credit, the Existing Secured Letters of Credit and any
other documents executed and delivered in connection therewith, the Secured Cash
Management Agreements and Secured Hedge Agreements and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the applicable
Administrative Agent (or the Required Lenders, as the case may be, or, in the
case of any Existing Secured Letters of Credit, Secured Cash Management
Agreement and Secured Hedge Agreement, the Existing Secured Letter of Credit
Issuer, Cash Management Bank or Hedge Bank party thereto) may deem advisable
from time to time, and (d) any collateral security, guarantee or right of offset
at any time held by the Collateral Agent or any other Secured Party for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Collateral Agent nor any other Secured Party shall have
any obligation to



--------------------------------------------------------------------------------

protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Pledge Agreement or any property subject
thereto. When making any demand hereunder against any Pledgor, the Collateral
Agent or any other Secured Party may, but shall be under no obligation to, make
a similar demand on the Company or any Pledgor or any other person, and any
failure by the Collateral Agent or any other Secured Party to make any such
demand or to collect any payments from the Company or any Pledgor or any other
person or any release of the Company or any Pledgor or any other person shall
not relieve any Pledgor in respect of which a demand or collection is not made
or any Pledgor not so released of its several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Collateral Agent or any other Secured
Party against any Pledgor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

14. Continuing Security Interest; Assignments Under the Credit Agreement;
Release.

(a) This Pledge Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof, and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, endorsees,
transferees and assigns until all the Obligations (other than any contingent
indemnity obligations not then due) under the Credit Documents shall have been
satisfied by payment in full, the Commitments shall be terminated and no Letters
of Credit shall be outstanding (or all Letters of Credit Outstanding shall have
been Cash Collateralized), notwithstanding that from time to time during the
term of the Credit Agreement and any Existing Secured Letter of Credit, Secured
Cash Management Agreement or Secured Hedge Agreement the Credit Parties may be
free from any Obligations.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Pledgor shall be automatically
released upon such Subsidiary Pledgor ceasing to be a Guarantor in accordance
with Section 13.1 of the Credit Agreement.

(c) The Collateral shall be automatically released from the Liens of this
Agreement (i) to the extent provided for in Section 13.1 of the Credit Agreement
and (ii) upon the effectiveness of any written consent to the release of the
security interest granted in such Collateral pursuant to Section 13.1 of the
Credit Agreement. Any such release in connection with any sale, transfer or
other disposition of such Collateral shall result in such Collateral being sold,
transferred or disposed of, as applicable, free and clear of the Liens of this
Agreement.

(d) In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.

15. Reinstatement. Each Pledgor further agrees that, if any payment made by any
Credit Party or other Person and applied to the Obligations is at any time
annulled, avoided,



--------------------------------------------------------------------------------

set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the Proceeds of Collateral are
required to be returned by any Secured Party to such Credit Party, its estate,
trustee, receiver or any other party, including any Pledgor, under any
bankruptcy law, state, federal or foreign law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), such Lien
or other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Pledgor in respect of the amount of such payment.

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Pledgor shall be given to it in care of the Company at
the Company’s address set forth in Section 13.2 of the Credit Agreement.

17. Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

18. Severability. Any provision of this Pledge Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

19. Integration. This Pledge Agreement together with the other Credit Documents
represents the agreement of each of the Pledgors with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

20. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Pledge Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Pledgor and the Collateral Agent in accordance with
Section 13.1 of the Credit Agreement.

(b) Neither the Collateral Agent nor any Secured Party shall by any act (except
by a written instrument pursuant to Section 20(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any



--------------------------------------------------------------------------------

Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

21. Section Headings. The Section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

22. Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Pledgor may assign, transfer or delegate any of its
rights or obligations under this Pledge Agreement without the prior written
consent of the Collateral Agent.

23. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

24. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Pledge Agreement and the other Credit Documents to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.

25. GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

 

FIRST DATA CORPORATION, as Pledgor By:  

/s/ Kimberly S. Patmore

Name:  

Kimberly S. Patmore

Title:   Executive Vice President and Chief Financial Officer The following
entities, each as Pledgor: ACHEX, INC. ATLANTIC BANKCARD PROPERTIES CORPORATION
ATLANTIC STATES BANKCARD ASSOCIATION, INC. B1 PTI SERVICES, INC. BANKCARD
INVESTIGATIVE GROUP INC. BUSINESS OFFICE SERVICES, INC. BUYPASS INCO CORPORATION
CALL INTERACTIVE HOLDINGS LLC CALLTELESERVICES, INC. CARDSERVICE DELAWARE, INC.
CARDSERVICE INTERNATIONAL, INC. CESI HOLDINGS, INC. CIFS CORPORATION CIFS LLC
CONCORD COMPUTING CORPORATION CONCORD CORPORATE SERVICES, INC. CONCORD EFS
FINANCIAL SERVICES, INC. CONCORD EFS, INC. CONCORD EMERGING TECHNOLOGIES, INC.
CONCORD EQUIPMENT SALES, INC. CONCORD FINANCIAL TECHNOLOGIES, INC. CONCORD NN,
LLC CONCORD ONE, LLC CONCORD PAYMENT SERVICES, INC. CONCORD PROCESSING, INC.
CONCORD TRANSACTION SERVICES, LLC CREDIT PERFORMANCE INC. CTS HOLDINGS, LLC CTS,
INC. DDA PAYMENT SERVICES, LLC



--------------------------------------------------------------------------------

DW HOLDINGS, INC. EFTLOGIX, INC. EPSF CORPORATION FDC INTERNATIONAL INC. FDMS
PARTNER, INC. FDR INTERACTIVE TECHNOLOGIES CORPORATION FDR IRELAND LIMITED FDR
MISSOURI INC. FDR SIGNET INC. FDR SUBSIDIARY CORP. FIRST DATA FINANCIAL
SERVICES, L.L.C. FIRST DATA AVIATION LLC FIRST DATA CARD SOLUTIONS, INC. FIRST
DATA COMMERCIAL SERVICES HOLDINGS, INC. FIRST DATA COMMUNICATIONS CORPORATION
FIRST DATA INTEGRATED SERVICES INC. FIRST DATA LATIN AMERICA INC. FIRST DATA
MERCHANT SERVICES CORPORATION FIRST DATA MERCHANT SERVICES NORTHEAST, LLC FIRST
DATA MERCHANT SERVICES SOUTHEAST, L.L.C. FIRST DATA PITTSBURGH ALLIANCE PARTNER
INC. FIRST DATA PS ACQUISITION INC. FIRST DATA REAL ESTATE HOLDINGS L.L.C. FIRST
DATA RESOURCES, LLC FIRST DATA RETAIL ATM SERVICES L.P. FIRST DATA SECURE LLC
FIRST DATA SOLUTIONS L.L.C. FIRST DATA TECHNOLOGIES, INC. FIRST DATA VOICE
SERVICES FIRST DATA, L.L.C. FSM SERVICES INC. FUNDSXPRESS FINANCIAL NETWORK,
INC. FUNDSXPRESS, INC. FX SECURITIES, INC. GIBBS MANAGEMENT GROUP, INC. GIFT
CARD SERVICES, INC. H & F SERVICES, INC. ICVERIFY INC. IDLOGIX, INC.



--------------------------------------------------------------------------------

INITIAL MERCHANT SERVICES, LLC INSTANT CASH SERVICES, LLC INTELLIGENT RESULTS,
INC. IPS INC. JOT, INC. LINKPOINT INTERNATIONAL, INC. LOYALTYCO LLC MAS INCO
CORPORATION MAS OHIO CORPORATION NATIONAL PAYMENT SYSTEMS INC. NEW PAYMENT
SERVICES, INC. NPSF CORPORATION PAYPOINT ELECTRONIC PAYMENT SYSTEMS, LLC PAYSYS
INTERNATIONAL, INC. POS HOLDINGS, INC. QSAT FINANCIAL, LLC REMITCO LLC SIZE
TECHNOLOGIES, INC. SOUTHERN TELECHECK, INC. STAR NETWORKS, INC. STAR PROCESSING,
INC. STAR SYSTEMS ASSETS, INC. STAR SYSTEMS, INC. STAR SYSTEMS, LLC STRATEGIC
INVESTMENT ALTERNATIVES LLC SY HOLDINGS, INC. TASQ CORPORATION TASQ TECHNOLOGY,
INC. TELECHECK ACQUISITION LLC TELECHECK HOLDINGS, INC. TELECHECK INTERNATIONAL,
INC. TRANSACTION SOLUTIONS HOLDINGS, INC. TRANSACTION SOLUTIONS, LLC UNIFIED
MERCHANT SERVICES UNIFIED PARTNER, INC. VALUELINK, LLC VIRTUAL FINANCIAL
SERVICES, LLC YCLIP, LLC By:  

/s/ Stanley J. Andersen

Name:   Stanley J. Andersen Title:   Vice President and Assistant Secretary



--------------------------------------------------------------------------------

The following entities, each as Pledgor: FIRST DATA CAPITAL, INC. FIRST DATA
DIGITAL CERTIFICATES INC. GRATITUDE HOLDINGS LLC IPS HOLDINGS INC. SAGEBRUSH
HOLDINGS INC. SAGETOWN HOLDINGS INC. SAGEVILLE HOLDINGS LLC SUREPAY REAL ESTATE
HOLDINGS, INC. TECHNOLOGY SOLUTIONS INTERNATIONAL, INC. UNIBEX, LLC By:  

/s/ Stanley J. Andersen

Name:   Stanley J. Andersen Title:   President FDFS HOLDINGS, LLC, as Pledgor
By:  

/s/ Kimberly S. Patmore

Name:   Kimberly S. Patmore Title:   President EFS TRANSPORTATION SERVICES,
INC., as Pledgor By:  

/s/ Edward A. Labry III

Name:   Edward A. Labry III Title:   President The following entities, each as
Pledgor: TELECHECK SERVICES, INC. TELECHECK ACQUISITION – MICHIGAN, LLC By:  

/s/ Brian V. Mooney

Name:   Brian V. Mooney Title:   President FDR LIMITED, as Pledgor By:  

/s/ David G. Yates

Name:   David G. Yates Title:   Chief Executive Officer



--------------------------------------------------------------------------------

The following entities, each as Pledgor: FIRST DATA PAYMENT SERVICES, LLC SHARED
GLOBAL SYSTEMS, INC. TELECHECK PITTSBURGH/WEST VIRGINIA, INC. By:  

/s/ Jeffrey R. Billat

Name:   Jeffrey R. Billat Title:   Vice President

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Director By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Associate



--------------------------------------------------------------------------------

ANNEX A

TO THE PLEDGE AGREEMENT

SUPPLEMENT NO. [    ] dated as of [                    ] to the PLEDGE AGREEMENT
dated as of September 24, 2007 among First Data Corporation, a Delaware
corporation (the “Company”), each of the Subsidiaries of the Company listed on
the signature pages hereto (each such Subsidiary being a “Subsidiary Pledgor”
and, collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors and the
Company are referred to collectively as the “Pledgors”) and Credit Suisse,
Cayman Islands Branch, as Collateral Agent (in such capacity, the “Collateral
Agent”) under the Credit Agreement referred to below.

A. Reference is made to the Credit Agreement dated as of September 24, 2007 (as
the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Company, the lenders or other financial institutions or entities from time to
time parties thereto (the “Lenders”), Credit Suisse, Cayman Islands Branch, as
Administrative Agent and as Collateral Agent and the Guarantee dated as of
September 24, 2007 (as the same may be amended, restated, supplemented and or
otherwise modified from time to time, the “Guarantee”), among the Company, the
Guarantors party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Lenders
and the Letter of Credit Issuer to enter into the Credit Agreement, to induce
the respective Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Company under the Credit Agreement and to induce one
or more Cash Management Banks or Hedge Banks to enter into Secured Cash
Management Agreements or Secured Hedge Agreements with the Company and/or its
Subsidiaries and to induce the Existing Secured Letter of Credit Issuers to
continue the Existing Secured Letters of Credit.

D. The undersigned Guarantors (each an “Additional Pledgor”) are (a) the legal
and beneficial owners of the Equity Interests described in Schedule 1 hereto and
issued by the entities named therein (such pledged Equity Interests, together
with any Equity Interests of the issuer of such Pledged Shares or any other
Subsidiary held directly by any Additional Pledgor in the future, in each case,
except to the extent excluded from the Collateral for the applicable Obligations
pursuant to the penultimate paragraph of Section 1 below (the “After-acquired
Additional Pledged Shares”), referred to collectively herein as the “Additional
Pledged Shares”) and (b) the legal and beneficial owners of the Indebtedness
described under Schedule 1 hereto (together with any other Indebtedness owed to
any Additional Pledgor hereafter and required to be pledged pursuant to
Section 9.12(a) of the Credit Agreement, the “Additional Pledged Debt”).

E. Section 9.11 of the Credit Agreement and Section 9(b) of the Pledge Agreement
provide that additional Subsidiaries may become Subsidiary Pledgors under the



--------------------------------------------------------------------------------

Pledge Agreement by execution and delivery of an instrument in the form of this
Supplement. Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 9(b) of the Pledge Agreement to
pledge to the Collateral Agent for the benefit of the Secured Parties the
Additional Pledged Shares and the Additional Pledged Debt and to become a
Subsidiary Pledgor under the Pledge Agreement in order to induce the Lenders and
the Letter of Credit Issuer to make additional Extensions of Credit and as
consideration for Extensions of Credit previously made.

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Collateral Agent, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of such Additional Pledgor’s right, title and interest in the
following, whether now owned or existing or hereafter acquired or existing
(collectively, the “Additional Collateral”):

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

Notwithstanding the foregoing, the Additional Collateral for the Obligations
shall not include any Excluded Stock and Stock Equivalents.

For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.

SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor, and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.

SECTION 3. Each Additional Pledgor represents and warrants as follows:

(a) Schedule 1 hereto correctly represents as of the date hereof (A) the issuer,
the certificate number, the Additional Pledgor and registered owner, the number
and class and the percentage of the issued and outstanding Equity Interests of
such class of all Additional Pledged Shares and (B) the issuer, the initial
principal amount, the Additional Pledgor and holder, date of and maturity date
of all Additional Pledged Debt. Except as set forth on Schedule 1 and except for
Excluded Stock and Stock Equivalents, the Pledged Shares represent all (or 65%
in the case of pledges of the Voting Stock of Foreign Subsidiaries) of the
issued and outstanding Equity Interests of each class of Equity Interests of the
issuer on the date hereof.



--------------------------------------------------------------------------------

(b) Such Additional Pledgor is the legal and beneficial owner of the Additional
Collateral pledged or assigned by such Additional Pledgor hereunder free and
clear of any Lien, except for the Lien created by this Supplement to the Pledge
Agreement.

(c) As of the date of this Supplement, the Additional Pledged Shares pledged by
such Additional Pledgor hereunder have been duly authorized and validly issued
and, in the case of Additional Pledged Shares issued by a corporation, are fully
paid and non-assessable.

(d) The execution and delivery by such Additional Pledgor of this Supplement and
the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a valid and perfected first-priority security
interest in the Additional Collateral to the extent the creation of such
security interest in the Stock of Foreign Subsidiaries is governed by the UCC,
as applicable, and upon delivery of such Additional Collateral to the Collateral
Agent in the State of New York, shall constitute a fully perfected lien and
security interest in the Additional Collateral to the extent the creation and
perfection of such security interest in the Stock of Foreign Subsidiaries is
governed by the UCC, securing the payment of the Obligations, in favor of the
Collateral Agent for the benefit of the Secured Parties.

(e) Such Additional Pledgor has full power, authority and legal right to pledge
all the Additional Collateral pledged by such Additional Pledgor pursuant to
this Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor to the extent the creation and perfection
of such security interest in the Stock of Foreign Subsidiaries is governed by
the UCC, enforceable in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally and subject to general principles of equity.

SECTION 4. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Company. This Supplement shall become effective as to each
Additional Pledgor when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such
Additional Pledgor and the Collateral Agent.



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Pledge Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL PLEDGOR] By:  

 

Name:   Title:  

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, as Collateral Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [    ]

TO THE PLEDGE AGREEMENT

Pledged Shares

 

Record owner

   Issuer    Certificate No.    Number of Shares   

% of Shares

Owned

Pledged Debt

Payee

   Issuer    Principal Amount    Date of Instrument    Maturity Date